                      Case 20-40867            Doc 24
                                                    Filed 05/27/20 Entered 05/27/20 09:08:11For adnded
                                                                                                Desc Main   olans onlv:
                                                     Document     Page 1 of 18              ffik                         pran is fired
    IN THE UNITED                              STATES BANKRUPTGY GOURT                         prior to 't,t" "-*a* hearing.
                                                                                                         any confirnation

    FOR THE EASTERN DISTRIGT OF TEXAS                                                                                         ECnect     if this amended plan is filed
                                                                                                                                in response to an initial denial order
                                                                                                                                or a continuance that counted as
    Debtor     1               d   dr..   bt           u,r'J**                                                                  an iniiial denial-
                       First Name                     Middle Name
                                                                                                                              List the sections which have been
                                                                                                                                                        ded plan:
                                                                                                                                                      f:.     .

    Debtor 2                                                                                                                                             t{
    (filing spouse)    First Name                     Middle Name                           Last Name



    case    Number          8,c - 4'{; ff {r"7

 TXEB Local Form 3015-a
                                                              CHAPTER                  {3      PLAN
                                                                                                                                                        Dec 2O{

EEE                       Notices
To     Debtort:         This plan form is designed for use when seeking an initial confirmation order, lt sets out options that may be appropriate in
                        some cases, but the presence of an option on the form does not indicate that the option is appropriate in your circumslances.
                        When you file this Plan, you must serve a copy of it upon each party tisted on the master mailing list (matrix) of
                        creditors as constituted by the Court on the date of service and evidence that service through a Gertificate of Service
                        affixed to this document that attaches a copy of the matrix of creditors which you served. The most current matrix in
                        this case is available under the "Reports' tab of the CM-ECF system.

{o     Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated..
i                       you should read this Ptan carefully and discuss it with your attorney if you have one in this bankruptcy case. lf you do      not         '
                        have an aftorney, you may wish to consult one.
                        lf you oppose any permanent treatment of your claim as outlined in this plan, you or your attorney must fite an obiection
                        to confirmation of this Plan. An objection to confirmation must be filed at least !!_gQyg before the date set for the plan
                        confirmationhearing. Thatdateislistedint[ 9ofthe.NotrbeofChapter13BankruptcyCaseissuedinthiscase.                   The
                        objection period may be extended to 7 days prior to the confirmation hearing under the circumstances specified in LBR
                        3015(0. In any event, ihe Court may confirm this plan without further notice if no objection to confirmation is timely filed.
                       Regardless of whether you are listed in the Debtor's matrix of creditors or in the Debtor's schedules, you must timely
                       file a proof of claim in order to be paid under this PIan. The deadline for filing claims is listed in t[ 8 of the Nofibe of
                        Chapter 13 Bankruptcy Case issued in this case. Disbursements on allowed claims will begin on the Trustee's next
                       scheduled distribution date after the Effective Date of the Plan. See $ 9.1.
                        The Debtor must check ane box on each line to state whether or not the plan includes each of the following items. lf an
                        item is checked as *Not lncluded" or if both boxes are checked, the provision will be ineffective if set out later in the Plan.

1.1            A limit on the amount of an allowed secured elaim through a final determination of the                  D    lncluded        EI   ruot included
               value of property constituting collateral for such claim, as set forth in g 3.10 of this
               Plan, which may result in a partial payment or no payment at all to the secured
               ereditor.

1.2            Avoidance of a judicial lien or a nonpossessory, nonpurchase.money security interest,                   D    lncluded        ffiot     included
               as set forth in $ 3.9 of this Plan.

1.3            Potential termination and removal of lien based upon alleged unsecured status of                        f]   lncluded        d*o,      ioctuded
               claim of lienholder, as set forth in $ 3.11 of this PIan.

,\,4
               Nonstandard provisions as set forth in Part 8.                                                          fl   lncluded        d*o,      inctuded
          Case 20-40867                Doc 24
                                        Filed 05/27/20 Case
                                                        Entered
                                                            number 05/27/20 09:08:11                                   Desc Main
                                         Document     Page 2 of 18
 @                   Ptan Payments and Length of ptan

2.1 The applicable commitment period forthe Debtor i"              -q&      months.


2.2 Payment Schedule.
    Unless the Court orders otherwise, beginning on the 30th day after the Petition Date2 or the entry date of any order converting this
    case to Chapter 13, whichever is later, the Debtor will make regular payments to the Trustee throughout the applicable
    commitment period and for such additional time as may be necessary to make the payments to claimants specified in Parts 3
    through 5 of this Plan (the "Plan Term"). The payrnent schedule shall consist of:

    f,f   Constant Payments: The Debtor will pay $                                 per month for   _            months.


    Br' Variable Payments: The Debtor will pay make variable plan payments throughout the Plan Term. The proposed
    schedule for such variable payments are set forth in Exhibit A to this Order and are incorporated herein for all purposes.



2.3 Mode of Payment. Regular payments            to the Trustee will be made from future income in the following manner:

    lCheck onel

     E    Debtor will make payments pursuant to a wage withholding order directed to an employer.
     I    Debtor will make electronic payments through the Trustee's authorized online payment system.
     L&f Debtor will make payments by money order or cashier's check upon written authority of the Trustee.

     B    Debto, vrrill make payments by other direct means only as authorized by motion and separate court order.



2.4 lncome tax refunds.
   ln addition to the regular monthly payments to the Trustee, and in the absence of a couft order to the contrary, the Debtor is
       required to:
            (1   )   supply a copy of each federal income tax return, including all supporting schedues, filed during the Plan
                     Term to the Trustee within 14 days of filing the return; and
           (2)       remit to the Trustee within 14 days of receipt all federal income tax refunds received by each Debtor
                     during the plan term which will be added to the plan base; provided, however, that the Debtor may retain
                     from each such refund up to $2,000.00 in the aggregate on an annual basis if the Debtor is current on the
                     payment obligations to ihe Trustee under this Plan at the time of the receipt of such tax refund.
    The Debtor hereby authorizes the Trustee to endorse any federal income tax refund check made payable to the Debtor during
    the plan term.



2.5 Additionalpayments.
    lCheck one)

    E None. lf "None" is checked,lhe rest of $ 2.5 need not be completed.
    W' tn" Debtor will make additional payments to the Trustee from other sources, as specified          below. Describe the source
                       amount, and date of each proposed payment.




    Plan Base.
   The total amount due and owing to the Trusiee under $$ 2.2 and 2.5 is g                           which, when combined with any income
   tax refunds due to the Trustee under $ 2.4, any litigation proceeds due to the Trustee under $ 9.3, and any other funds received by the
   Trustee on the Debtor's behalf during the Plan Terrn. constitutes the "Plan Base."
                                                                                                                                l-' '
         Case 20-40867                   Doc 24            Filed 05/27/20 c^."nu*b.,-.3i - /*it09:08:11
                                                                          Entered 05/27/20      ti 4'V
                                                                                                              d."       ,r                   -
                                                                                                                                                    Desc Main
                                                            Document     Page 3 of 18
                 Treatment of Secured Glaims

Post-Petition Home Mortgage Paymenis. [Check one]

 El No Flom" Mortgage. lf "No Home                     Moftgage" is checked. the remainderol g 3.7 and g 3.2 need not be completed.                           ."r
                                                                                                                                                            *o-sr!   *     **u.
                                                                                                                                                                     7i,   14tal,*
 E        Home Mortgage Maturing Before or During Plan Ternn.
          The remainder of $ 3. I and g 3.2 need not be completed.

 I        Direct Home Mortgage Payments by Debtor Required.
         On the Petition Date, the Debtor owed the following claims secured only by a security interest in real property that is the Debtor's
         principal residence. The listed monthly payment amount is correct as of the Petition Date. Such mortgage claims (other than related
         Cure Claims addressed in $ 3.2), shall be paid directly by the Debtor in accordance with the pre-petition contract, including any rate
         changes or other modifications required by such documents and noticed in conformity with any appticable rules, as such payments
         become due during the Plan Term. The fulfillment of this requirement is critical to the Debtor's reorganization effort. Any failure by
         the Debtor to maintain payments to a mortgage creditor during the Plan Term may preclude confirmation ot this Plan and,
         absent a subsequent surrender ofthe mortgage premises, may preclude the issuance of any discharge order to the Debtor
         under $ 1328(a).3 The Trustee will monitor the Debtor's fulfillment of this direct payment obligation ('DPO").


               Mortgage Lienholder
                                                                                                                                            Monthly Payment
                                                                                     Property Address
                                                                                                                                            Amount by Debtor



                                                                                                                                    Amount inc:
                                                                                                                                       fl   Tax Escrow
                                                                                                                                       fl    lnsurance Escrow
                                                                                                                                       B    Other



     \i t,'d6      e    ,, *
                                                                                                                                    D       Tax Escrow
                                                                                                                                    Q        lnsurance Escrow
                                                                                                                                    tr      Other



Curing Defaults and Maintenance of Direct Payment Obligations. [Check one]
    T-
  d *on.. tf 'None'is checked, the remainder of g 3.2 need not be completed.
  ff Cur" Claims. On the Petition Date, the Debtor was delinquent on payments         to satisfy certain secured claims or upon obligations
arising under an executory contract or an unexpired lease that the Debtor has elected to assume under $ 6.1 of this Plan. While
remaining cunent on all direct payment obligations (future installment payments) as each comes due under the applicable contractual
docurnents during the plan term (a "DPO"), the Debtor shall cure all such delinquencies through the Plan as listed below (a "Cure Claim").
Each listed claim constitutes a separate class. The tolal amount of each allowed Cure Claim will be paid in full by the Trustee. The
Trustee is authorized to initiate monthly payments on an interim basis based upon the projected arnount of each Cure Claim listed below
until such time as the allowed amount of each Cure Claim is established by the filing of a proof of claim in accordance with the Bankruptcy
Rules, The amount listed in that proof of claim, or the final determination by the Court of any objection thereto, shalt control over any
proiected Cure Claim amount listed below. No interest will be paid on any Cure Claim in the absence of documentary proof that the
applicable contractual documents entitte the clairnant to receive interest on unpaid interest.

lf ihe automatic stay is terminated as to the property for which a Cure Claim exists at any time during the Plan Term, the nexl distribution
by the Trustee on such Cure Claim shaH be escrowed pending any possible reconsideration of the stay termination. lf the stay termination
is reversed by agreement or by court order, then the single escrowed distribution shall be released to the holder of the Cure Claim and
regular distributions on that Cure Ctaim shall be reinstituted. ln the event that the stay termination remains in effect on the second
distribution date after the stay termination, the escrowed funds shall be reieased for distribution to other classes under this Ptan and the
Cure Claim shall thereafter be addressed solely under applicable state law procedures and will no longer be treated by the Plan. The
completion of payments contemplated in this subsection constitutes a cure of all defaufts of the Dehto/s obligation to each listed claimant.




     2
         Th. u"" of the term "Petition Date"   in this Plan refers to the date that the Debtor filed the voluniary petition in this case.

     3
         All sial,rtoru rejerences contained in this Plan refer to the Banknrotcv CocJe locateal in Title   11 tlnite.l States Co.le
        Case 20-40867                   Doc 24       Filed 05/27/20 Uase
                                                                     Entered   .'-:{rtrr . ntt
                                                                         number05/27/20        fr6 -i
                                                                                           t 09:08:11                     Desc Main
                                                      Document     Page 4 of 18
                                                                                                                         Projected
                                                                                      Projected          Plan                        Projected Total
                             Col   I   ateral/Property/Contract     Debtor's DPO                                      Monthly
      Claimant                                                                       Cure Claim        lnterest                      Cure Payment
                                           Description                Amount                                         Payment by
                                                                                       Amount            Rate                         by Trustee
                                                                                                                         Trustee

4



                                                                   $_                                           %    $               b
  Debt Maturing
During Plan Term,
   Debt tulaturing
After Completion of
Plan Term.
  Curing Assumed
Executory Contract or
Lease Obligation
Pursuant to $ 6.1 .



                                                                   $_                                           o/
                                                                                                                /o   $
  Debt Maturing
During Plan Term
   Debt Maturing
After Completion
of Plan Term
  Curing Assumed
Executory Contract or
Lease Obligation
Pursuant to $ 6.1 .

         lnseft additional claims as needed.


    Secure/Claims Protected From $ 506 Bifurcatio            n.   lCheck onel
      d*on". lf 'None' is checked, the remainderof g 3.3 need not be completed.
      E Ste Glairn-s. The claims listed below were either:
         (1)   incuned within 910 days before the Petition Date and secured by a purchase money security interest in a motor vehicle
               acquired for the personal use of the Debtor, or
         (2) incured    within 1 year of the Petition Date and secured by a purchase money security interest in any other thing of value,
    and are thus statutorily protected from bifurcation under $ 506(a) based on collateral value (a "910 Claim").
    Based upon the Debtor's election to retain certain personal property that serves as collateral for a 910 Claim, adequate protection
    payments in an initial amount calculated pursuant to LBR 3015(c)(1) shall be paid by the Debtor to the Trustee beginning in Month 1 of
    the Plan for the benefit of holders of allowed 910 Claims secured by personal property as authorized by $ 1326(a)(1)(C) and LBR 3015(c).
    Such payments shall be held by the Trustee solely for the benefit of the affected secured creditor to the absolute exclusion of the Debtor
    and all other parties and shall be tendered by the Trustee at the earliest practicable time to holders of allowed 910 Claims secured by
    personal property as listed below, notwithstanding any failure by the Debtor to achieve confirmation of this Chapter 13 plan, Adequate
    protection payments to be distributed by the Truslee are subiect to the availability of funds and the Trustee is authorized to make pra rata
    payments if available funds are insufficient to pay all adequate protection payments otherwise due. Such adequate protection payments
    to each affected secured claimant shall continue on a monthly basis until the month in which equal monthly payments are initiated to such
    claimant under the Plan.
    Each 910 Ctaim constitutes a separate class. Each 910 Claim will be paid in full by the Trustee with poslconfirmation interest accruing
    from the Effective Date of the Plan at the plan rate stated below. Upon confirmation of this Plan, the Trustee is authorized to initiate
    monthly payments on an interim basis based upon the projected amount of each 910 Claim listed below until such time as the allowed
    amount of each 910 Claim is established by the filing of a proof of cla;m in arcordance with the Bankruptcy Rules. The amount listed in
    that proof of ctaim, or the final determination by the Court of any objection thereto, shall control over any projected 910 Claim amount.
    lf the automatic stay is terminated as to property securing a 910 Claim treated under this subsection at any time during the Ptan Term, the
    next distribution by the Trustee on such 910 Claim shall be escrowed pending any possible reconsideration of the stay termination. lf the
    stay termination is reversed by agreement or by court order, then the single escrowed distribution shall be released to the holder of the
    910 Claim aiid i-egi.iiai'disiribi;iions on that 9'10 Claim shaii be reinstiiuted. ln the event that the stay termination remains in effect on the
    second distribution date after the stay termination, the escrowed funds shall be released for distribution lo other classes under this Plan
    and the 910 Claim shall thereafter be addressed solely under applicable state law procedures and will no longer be treated by the Plan.
         Case 20-40867             Doc 24        Filed 05/27/20 Entered    *#{i d'd'ff{.?
                                                                      o*, 05/27/20 09:08:11                             Desc Main
                                                  Document     ""r"nu 5 of 18
                                                               Page
                                                                   Adeguate                                                             Projected
                                                                                                        Plan        Equal Monthly
                                                                                        910 Claim                                         Tota!
        Claimant                  Collateral Description           Protection                         lntarest       Payment by
                                                                                        Amount                                       Payment by
                                                                    Payment                             Rate           Trustee
                                                                                                                                      Trustee

1.
                                                                 $_--
                                                                 Month 1            @
                                                                                                               /a   $               $
                                                                 through

                                                                           --
2.
                                                                 $_
                                                                 Month 1           b
                                                                                                             o/
                                                                                                               io   $_
                                                                 through
                                                                           ---

         lnseft additional claims as needed,


     Secured Claims Subject to g 506 Bifurcation.

     lCheck   on"/
               /
        EfNon". tf "None" is   checked, the remainderof g 3.4 need not be completed.

        E     Ctairns Subject to Bifurcation. The secured portion of each claim listed below (a "506 Claim") is equivalent to the lesser
      of: (1 ) the value of the claimant's interest in the listed collateral or (2) the allowed amount of the claim. Each listed 506 Claim
      constitutes a separate class. Each 506 Claim witl be paid by the Trustee with post-conflrmation interest accruing from the
      Effective Date of the Plan at the plan rate stated below. lf a 506 Claim is established as an oversecured claim, its holder is
      entitled to an additional component of pre-confirmation interesi calculated at the contract rate and payable for the period from the
      Petition Date to the earlier of: (1) the Effective Date of the Plan, or (2) the date upon which the aggregate of suoh interest, plus
      the allowed amount of the 910 Claim, exceeds the value of the collateral. Such holder is responsible for establishing the
      oversecured arnount and the applicable contract rate by sufficient evidence that is either satisfactory to the Truslee or otherwise
      by court order.

      Based upon the Debtois election to retain certain personal property that serves as collateral for a 506 Claim, adequate protection
      payments in an initial amount calculated pursuant to LBR 3015(c)(1) shall be paid by the Debtor to the Trustee beginning in Month
       1 of the Plan for the benefil of holders of allowed 506 Claims secured by personal property as authorized by $ 1326(aX1)(C) and
      LBR 3015(c). Such payments shall be held by the Trustee solely for the benefit of the affected secured creditor to the absolute
      exclusion of the Debtor and all other parties and shall be tendered by the Trustee at the earliest practicable iime to holders of
      allowed 506 Claims secured by personal property as listed below, notwithstanding any failure by the Debtor to achieve
      confirmation of this Chapter 13 ptan. The Trustee shall apply adequate protection payments first to accrued interest, if applicable,
      and then to principal. Adequate protection payments to be distributed by the Trustee are subject to the availability of funds and
      the Trustee is authorized to make pro rata payments if available funds are insufficient to pay all adequate protection payments
      otherwise due. Such adequate protection payments to each affected secured claimant shall coniinue on a monthly basis urttil the
      month in which equal monthly payrnents are initiated to such clairnant under the Plan.

      Unless the Debtor invokes $ 3.10 of this Plan to obtain a final valuation determination at the confirmation hearing regarding any
      listed 506 Claim, or an agreement with the holder of any listed 506 Claim regarding the value of its collateral is otherwise
      incorporated into the confirmation order, the value of collateral securing each 506 Glaim is not finally determined upon the
      confirmation of this Plan. Upon confirmatiorr of this Plan, however, the Trustee is authorized to initiate monthly payments on an
      interim basis based upon the projected Cotlateral Value of each 506 Claim as listed betow until such time as the allowed amount
      of each such 506 Claim is established by the filing of a proof of claim in accordance with the Bankruptcy Rules. The amount listed
      in that proof of claim, or the final determination by the Court of any objection thereto, or the subsequent entry of an order granting
      a separate motion for valuation of collateral pursuant to $ 506 and Bankruptcy Rule 3012, shall control over any projected
      Collateral Value amount listed below.

      lf the automatic stay is terminated as to the property securing a 506 Claim at any time during the Plan Term, the next distrtbution
      by the Trustee on such 506 Claim shall be escrowed pending any possible reconsideration of the stay termination. lf the stay
      termination is reversed by agreement or by court order, then the single escrowed distribution shalt be released to the holder of the
      506 Claim and regular distributions on that 506 Claim shall be reinstituted. [n the event that the siay termination remains in effect
      on the second distribution date after the stay termination, the escrowed funds shall be released for distribution to other classes
      under this Plan and the 506 Claim shall thereafter be addressed solely under applicable state law procedures and will no longer
      be treateci by the Pian.
O"Or.,            Case 20-40867                 Doc 24         Filed 05/27/20 Case
                                                                               Entered                  Ac,- ##ff6fDesc Main
                                                                                   number 05/27/20 09:08:11
                                                                Document      Page 6 of 18
                                                                                                                                                        Frojeeted
                                                                 Adequate             Total Claim       ColJateral
                                                                                                                          Plan        EqualMonthly
         Claimant                   Collateral Description                                                                                                Total
                                                                 Protection                                              lnterest      Payment by
                                                                                       Amount             Value                                        Payment by
                                                                  Payment                                                 Rate          Trustee
                                                                                                                                                         Trustee


  1

                                                                 Month 1          b                 $_                           1a   $_
                                                                 through _



  2.
                                                                $_
                                                                 Month 1         $_                 $_                          o/
                                                                                                                                      $--              $
                                                                 through _



  ?
                                                                $_
                                                                 Month   1                                                            $_               $_
                                                                through      _

 4.
                                                                $-_
                                                                Month    1                          $--                         Yo                     $--
                                                                through      _

               lnseft additional claims as needed.

         Oirect Payrnent of Secured Glairns Not in Default- l0heck onel

               dNor*.          lf "None' is checked,   the remainderof   g 3,5 need not be compteled.

            O Oirect Claims. Each of the following secured daims are designated for dired payment in accordane with the                        applicable
                                                                                                                                                  o
         contractual dooumenis (a "Direct Claim"). The Debtor represents that each secured claim listed in this subsection was not in default on
         the Petition Date and either: (t) is protected from valuation under $ 506(a) and payable at a eontractuel lnterest rate reaso*able under the
         circumstances; or (2) sheuld otherwise be approved by the Cou* based upon the justification pmvided. YEithout such represe*tations
         by the Debtor, this subseetion may not be utilized and clainr treatment must instead he addressed in $ 3.4, Eaeh listed secured
         claim constitutes a separate clas+


                                                                 Total Claim
                                                                                                    Contract                             Partlr to
                                                                                                                                                           Date   of
                                                                                   Collateral                         Monthly
                                             Collateral          Amount on                                                                                   Final
               Claimant                                                            Value on         lnterest         Payment per            Make
                                            Description           Petition                                                                                 Monthly
                                                                                  Pelition Date       Rate            Contract           Payment
                                                                     Date                                                                                  Payment


  l-                                                                                                                                     Debtor
                                                                 $_               $_                                                     Co-Debtor
                                                                                                        %
                                                                                                                                         Third Party       t*""*
                                                                                                                                                       Plan Term



         Justification:


 n                                                                                                                                       Debtor
                                                                 $_               $_                    o/
                                                                                                                  o                      Co-Debtor
                                                                                                                                         Third Party       a"*"*
                                                                                                                                                       PIan Term



          Ir   ro+iffaa+ina.



         lnsert additianal ctaims as needed.
                        -/'
             -/.7 20-40867         . ,'      -,        ,r./           . ; -- f /                ,;                        nt
Debtor       Case
         ----:',/: t*r; {-.l{di.
                              Doc 24 Filed 05/27/20 c"""nu^o", ..}{' 4{
                                                     Entered 05/27/20       t 6'y' Desc Main
                                                                       09:08:11
                                                               jj
                                                              Document        Page 7 of 18
                     o,   ,ro*Or. p*"n o*l
         "u*"n*,
           WNon*. lf "None" is checked, the remainderof $ 3.6        need not be completed.

            D Surrender of Collateral and Related Slay Relief. The Debtor surrenders to each claimant listed below the property that secures
         that creditor's claim and requests that, upon confirmation of this plan, the automatic stay under $ 362(a) be terminated as to the
         referenced collateral only and any co-debior siay under $ 1301 be terminated in afl respects. The affected claimant shall have ninety (90)
         days after the Effective Date of the Plan to file a proof of claim, or an amended clairn, regarding recovery of any deficiency balance
         from the Estate resulting from the disposition of the collateral. Any such allowed general unsecured claim will thereafter be treated in Part
         5 below.


                       Claimant                                      Collateral Description                                Gollateral Location


  1




 2.




         lnsed additional claims as needed-


 3.7     Lien Retention.
         The holder of a liefl securing payment of a claim addressed in $$ 3.1 or 3.2 of this Plan shall retain its lien until the indebtedness secured
         by such lien is totally satisfied as determined under applicable non-bankruptcy law. The holder of a lien securing payment of any other
         allowed secured claim that is governed by this Plan shall retain its lien until ihe earlier of: (1) the total satisfaction of the indebtedness
         secured by the lien as determined under appticable non-bankruptcy law; or (2) the entry of a discharge order in favor of the Debtor under
         $ 1 328(a). [n each instance, the provisions of this subsection may be superseded by a subsequent order of the Court.


         Maintenance of lnsurance and Pqst-Petition Taxes Upon Retained Collateral.
         For all property that secures the payment of an indebtedness and which is proposed to be retained by the Debtor under this Plan, the
         Debtor must maintain insurance coverage as required either by the appticabte contractual docurnents goveming the indebtedness or as
         may be directed by the Trustee. The Debtor must also pay all ad valorem taxes on property proposed to be retained by the Debtor under
         this Ptan as they come due in the post-petition period., Such payment shall be tendered to the appropriate taxing authorities in
         accordance with applicable non-bankruptcy law on or before the last date on which such taxes may be paid without penalty.


 3.9 Lien $voidanc*.        {Check onel
         /
          [EtNone. tf "tlone" is checl<ed,   the   remainderof g 3.9 need not be compteted.

            The remainder of flris subsecfran will be effeetive only if the "ktcluded" box           is ch*ked in $ I .2 af this Plan.
            Further, the invocation cf flrfs sutssectian mandate* an evidentiary hearing aa the oealln dacket of the Caart atwhich the
            Debtor must demonatr:ato: (1) seruiee af this Plan upon any claimant affected by tfris sub$ecdon ln strict compliance wittt
            the requirements af Bankru*tcy Rule 7fi)4 for seruice of a summons and a complaint, including seffice upon any altomey for
            such claimant listed ln the refercncd ahstact of judgmenl or otfier lien identification documents; and (2) an entitletnent to
            tlne relief sought, including that the E airr?$ of exemption relied upon by the Debtor have, in fac| been sustained.

           U   $ S2Z{D Avoidance. The judicia} liens or nonpossessory, non-purchase money security interests securing the cleims listed
               below irnpair exemptions to whicfi the Debtor would have been entitled under 1 1 U.S.C. S 522;(b\. Unless otherwise ordered
               by the Court, a judiciat }ien or seeurity interest securing a daim iisted bdovr will be avoided to the extent that it impairs such
               exemptions upon entry of the order confirming the ptan. The amount of the judicial lien or security irderest that is avoided
               will be troated as an Llflsecured claim in Part 5 to the extent allowed. The amount, if any, of the judicial lien or security
               interest that is not avoided will be paid in tull as a secured daim as if set forth in $ 3.4 of the Plan. See 11 U.S.C. S 522{f)
               and Bankruptcy Rulre a0ffi{d). lf more than ane judicial lien or security interest is fo be awided, provide the in{ormation
                sepantely for each lien-
*"* &t',q*    {llrar &e
     Case 20-40867        {€ *oW
                     Doc 24  Filed 05/27/20                                                            &t
                                                                                             *ou, 05/27/20{i€
                                                                                          Entered
                                                                                         "^*un
                                                                                                             *
                                                                                                                   ,8 ?
                                                                                                                   6 Desc Main
                                                                                                            09:08:11
                                                                  Document               Page 8 of 18
        Coltrmn A: lnformation
       Regarding Judicial Lien or                                                                                         Column C: Treatment ef
                                                                 Column B: Calculation of Lien Avoidance
           Security lnterest                                                                                               Remaining 506 Claim


 Lienholder                                               Amount of lien                                            Amount cf 506 Glaim after
                                                                                                                    avoidance iline a minus line f)

                                                          Amount of all other Iiens                                 $

                                                                                                                                                  o/
 Collateral                                                                                                         Plan lnterest Rate                /o

                                                     c. Value of claimed
                                                     exemptions                                                     EMP by Trustee:
                                                                                                                    o



 D Judicial         Lien                            d. Total of adding     lines a, b,
                                                    and c
                                                                                                                    EMP beginning Month
 fl    Non-PMSI

                                                                                                                    EMP ending Month
 Lien identification (if judicial lien,             e.    Value of debtor's inieresi
                                                                                             b

 attaeh abstract of judgment.).                     in property                                                     Proieeted Total Payment by
                                                                                                                    Trustee:
                                                                                                                    $
                                                    f.    Subtract line e from line d.

                                                    Extent of exemption impairment [check appticable box]:

                                                    B     tine f is equal ta or greater than line a-
                                                          The entire lien is avoided. [Do not complete Column C]

                                                    E     Une f is less than line a.
                                                          A portion of the tien is avoided. [Complete Cotumn C]


             lnsert additional claims as needed.

                    /
3.10 Rule       3/42 Valuation of Collderal. lCheck onel
               ,/
             EflXonr.      tf "None"   is   checked, the remainder of g 3.10 need not be compteted.

              The remainder of ffiis subsection will be elfeetive only if the "lncluded" box is checked in $         t.t of this Ftan.
              Further, the invaeatian af this su&secfon rnandafe.t an evidentlary hearing an the t'call' daekel. af the Court at wbich the
              Debtor mast demonstrate: (1) service of this Plan upon any clalmarrt affected by ffiis su0section in strict compliance with
             t/re requiremenb of Bankruptcy Rule700l forservice of a summons and a complaht, {2) a credible, ob;bcfrve 6asis for the
             &Sloris opinion regarding assef values that is subject to corroborafran fron independent
                                                                                                  sourrces,' and (3) an entitlement ta
             the relief sought by a preponderance of the evidence presenfed.

        [I      pinat Determination of Collateral Value. The Debtor seeks a finat detennination of the vatue of each of the following assets to
              e$tablish the allowed 506 Claim of each listed claimant for the purposes of $ 3.4 sf this Plan, Such an expedited final determination at
              the confirmation hearing is binding upon that listed claimant, notwithstanding any csntrary proof of claim which might be subsequently
              filed by the clainrant, any objection filed thereto, or any value othenvise referenced in the Debtor's schedules.


                        Claimant                                                Collateral Description              Debtor's Asserted Collateral Value


1.




     Pertains to Listed Claim          #_in      I3-4
**,, ffirta*u   {'ft*rk
       Case 20-40867     G:rrlT'F
                     Doc 24                     *ou, .#d
                            Filed 05/27/20 Entered
                             Document     "rrun
                                                          ,..,.4t,&"
                                                     05/27/20
                                          Page 9 of 18
                                                                     df
                                                               09:08:11                                                              Desc Main


                      Claimant                                             Collateral Description                        Debtor's Asserted Collateral Value




                                                                                                                        $


     Peftains to Listed Claim      #_      in   S   3.4



       lnsert additional claims as needed.


 3.11 Lien $pmoval Based Upon Unseeured Status" [Checkone]
                ,
            (ruon".    tf "None"   is   checked, the remainderof g 3. I   7   need not be compteted.
            The remainder of tltis subsecffon witl be effective only             if the *lncludedu box is ch**ed in g       1.3   of fhis Plan.
            Further, the invacation of frlis ssbsection mandates- an evidentiary hearlng an the "calt" daeket of tha Court at whlch the
            Debtor must demanstrate: $) seruice of tfris Ptan upan any ctaimant affected by this suhsecfioa in strict compliance with
            the rquirements of Bankruptey Rule 7{104 far seruice of a $urnmons and a camplaint; (2] a credibte, abiective basis far the
            OebtoCs epinian regarding asset values fhaf is sutr;ecf to corroboratian from indep*denf sources,' and (&] an entitlernentto
            the relief sought by a preponderance of the errideneepreserrfed.
            E   Unsecrrred Treatrnent and Prospective Lien Removat. The Debtor assens that the aggregate amounl of indebtedness
                secur6d by liens upon the referenced real property that are senior in prirrrity to that hdd by the referenced claimant-
                lienholder exceeds the tctal value of the property. The Debtor therefore proposes that tte refere*ced clairnant will receive
                no distributions as a seeured claim under this Plan, but rather will receive distributions solely as an allowed general
                unsecued claim under $ 5.2 of the Plan.
                Upon ihe Debtor's completion of all paymerfs due under the Plan, the referenced lien is terminated and rernoved and the
                Iienholder is required to execute and reord a full and unequivocal release of its liens, encumbranres, and security interests
                secured by the referenced property and to provide a copy of the release to the Debtor and the Debtor's               munsel-             a
                Notwithstanding the foregoing, the holder of a lien that secures post-petition horneowrers' association fees and
                asseasments urill be altowed to retain its lien, but only to secure (i) post-petition assessmeats; and {ii} other post-petulion
                amounts, such as legal fees, if such other post-petition amounts are {a} incurred with respect to post-petition fees and
                assssrnents; and {b} approved by the Court, if incuned during the pendency of the bankruptcy case.


             ClaimanULienholder                                           Property Address                                    Debto/s Asserted Value

 1




                      Senior Lienholders as to Property                                                     Amounts Owed to Senior Lienholders



       1                                                                                               $.




       2.                                                                                              $




       I                                                                                               $



       lf more than one junior lien is unsuppdrted by collateral value, provide the informatian separately for each lien.
                               *'{,*rDoc
                     Case 20-40867    le 24         s &rFilede 05/27/20 crr"nu*b.,
                                                                         Entered .,.#{t       tt d ?
                                                                                         {i'€09:08:11
                                                                                   05/27/20                                      Desc Main
                                                        Document       Page 10 of 18
                               Treatment of Adrninistrative Expenses, DSO Claims and Other Priority Glaims
     '!    General
                 All allowed priority claims, other than those particular domestie support obligations treated in $ 4.5, will be paid in full withoui
                 post-confirmation interest. Where applicable, the Trustee is authorized to initiate monthly payments on an interim basis based
                 upon the projected amount of each priority claim listed below until such time as the allowed amount of each priority claim is
                 established by the filing of a proof of claim in accordance with the Bankruptcy Rules. The amount tisted in that proof of claim, or
                 the final determination by the Court of any objection thereto, shall control over any projected priority claim amount listed below.



           Trustee's Fees.
                 The Trustee's fees are fixed by the United States Trustee pursuant to the provisions of 28 U.S.C. S 586(e)(2) and, pursuant
                 thereto, shall be promptly collected and paid from all plan payments received by the Trustee.



4.3 Attorney's Fees.
           Thetotalamountofattorney,sfeesrequestedbytheDebtor,sattorneyinthiscaseiss#ldTheamountof$-
           was paid to the Debtor's attorney prior to the Petition Daie. The atlowed balance ot attornelEEd-s
                                                                                                            witt oe paid by the Trustee from the
           remaining available funds after the payment of required adequate protection payments pursuant to $$ 3.3 and 3.4 of this Plan.

           The allowed balance of attorney's fees io be awarded to the Debtor's attorney in this case shall be determined by:

             B    LAn 2016(hX1);    E   by submission of a formal fee application.

                      LBR 2016(hxl): lf the attorney's fee award is determined by the benchmark amounts authorized by LBR 2016(h), the total
                      fee shall be the amount designated in LBR 2016(hi(1 )(A) unless a certification is filed by the Debtor's attorney regarding the
                      rendition of legal services pertaining to automatic stay titigation occurring during the Benchmark Fee Period outlined in that
                      local rule. The Trustee is authorized to make the benchmark fee calculation and to recognize the proper enhancement or
                      reduction of the benchmark amount in this case without the necessity of court order. No business case supplement to the
                      benchmark fee shall be recognized unless a business case designation is granted on or before initial confirmation of the Plan.
                      Fee Application: lf the attorney's fee award is determined by the formal fee application process, such fee application shall be
                      filed no later than 30 days after the expiration of the Benchmark Fee Period outlined in LBR 2016(h)(1). lf no application
                      is filed within that period, the determination of the allowed amount of attorney's fees to the Debtor's attomey shall revert to the
                      benchmark amounts authorized by LBR 2016(hX1 ) without the necessity of any further motion, notice or hearing and the
                      Trustee shall adjust any distributions in this class accordingly.



4.4 Ptiotiy Claims: Domestic Support Obligations f'DsCI').                   {Check onel
               ./
             EI None. tf "None'is checked, the remainder       of g 4.4 need nat be completed.


             I     OSO. The allowed priority claims listed below are based on an accrued domestic support obligation.


                                                                                         Projected DSO                      Projected Monthly Payment by
                                   DSO Claimant
                                                                                         Claim Amount                                    Trustee



I




Z.




          lnsert additiona! claims as needed.
     Debtor                Case 20-40867            Doc 24       Filed 05/27/20 crr"nu^o.,
                                                                                 Entered ,..Ft ' ff.d09:08:11
                                                                                           05/27/20   #i d ?' Desc Main
                                                                 Document      Page 11 of 18

+.s ?riorf{ Clairns:                 DSO Assignediowed to Governrnental Unit and Paid Less Than Full Amount. fcheck onel

              @ alo*u^ lf "None" is checked.         the remainder of $   4.5 need   not be completed.

              fl
              oso Partial Payment Only. The allowed priori! claims listed below are each based on a domestic support obligation that has been
         assigned to or is owed to a govemmental unit and will be paid less than the full arnount of the claim under $ 1322(a)(4). The use of this
         special treatment ciass prorsion statutorily requires that the payment commitrnent period in $ 2.1 be established for a term af 60 months.




                                                                                                 Projected DSO Claim              Projected Monthly Payment by
                             Governmental Unit as DSO Ctaimant
                                                                                                       Amount                                Trustee


 I




2.




4.6 Prioritlr Claims: Taxes and Other_Friority Claims Excluding Attorney's                        Fees and DSO Claims- [Checkone].

              E      None.   lf   'None" is checked, the remainderof $ 4.6 need not be completed.
                      .l
              n-r'
              LiC    Other Priority Claims.



                                                                                                                                     Projected Monthly Payment
                                    Priority Claimant                                        Projected Claim Amount
                                                                                                                                             bY Trustee


,.
       5^/**[                        fle,.ycm,^e Sux v, or,,
                                                                                 D Texas ad valorem tax claim entitled to 12%
                                                                                 annual interest and disbursement priority as a
                                                                                 secured claim under $ 3.4 of the Plan.               $r:

t.                                                                                           $

                                                                                 il Texas ad valorem tax claim entitled ta 1?%
                                                                                 annual rnterest and c,rsbursement pnonty as a
                                                                                 secured claim under $ 3.4 of the Plan.



3.


                                                                                 D Texas ad valorem tax claim entitled la 12o/"
                                                                                 annual interest and disbursement priority as a       $
                                                                                 secured claim under $ 3.4 of the Plan.


       lnsert additional claims as needed.
o"o*, ffi,'       {ilu*
       Caseioi20-40867         *              dq-*'24
                                             uDoc       #*",. rT05/27/20
                                                           Filed
                                                                Document
                                                                                          Entered
                                                                                        Case number 05/27/20 09:08:11
                                                                                       Page 12 of 18
                                                                                                                                  Desc Main

 lfifisfi              Tneatamemt o€ s&omprioni&y (Jmsecrxned G&aEms
                   /
 5.1       '/
       Speqd"aliy      elassed Unsecured eiainas. {Check onel

       HUon*. lf "frone" is checked.            the refi'tainder of $   5.   ? need not be completed.

       *        $pecial   e   lasses. The nonpriority   unsecurer1 allouied claims listed below are specially classified and will be treated as follows:


                 Unsecured elaimant                         Proiected Claim                       Reason fcr Special Class and Proposed Treatment
                                                                  Amount


 1

                                                            $




 2.
                                                            $




       lf the special classification is denied, the claims listed in S 5.1 will instead be treated under $ 5,2 of the Plan.


 5.2 General Unsecured Claims,
       Allowed nonpriority unsecured claims shall comprise a single class of creditors and will be paid:

       E        tooy, + Interest at _o/o;
       E        I OOX +   lnterest   at       % wittr no future modifications to treatrnent under ttris surbsection;
            /
       W Pro Rafa Share:              of all funds remaining after payment of all secured, priority, and specially ctassified unsecured claims.



 5.3 Liguidation Analysis: Unsecured Claims                     Unden Parts 4 & 5.

       lf the bankruptcy estate of the Debior was liquidated under Chapter 7 of the Bankruptcy Code, the holders of priority unsecured claims
       under Part 4 of this PlpnTqnd the holders of nonpriority unsecured claims under Part 5 of this Plan would be paid an aggregate sum of
       approximaiely$-},s./A-.RegardIessoftheparticularpaymenttreatmentSelectedunderParts4and5ofthisPlan,the
       aggregate a*ountffffifr;ii;mm;ilt be"paid to the holders of atlowed unsecured claims under this Ptan will be equivalent to or
       greater than this arnount.
**-&r,    *r {JtuDoc* &*
    Case 20-40867         €*,ff'
                      24 Filed 05/27/20 Entered 05/27/20 09:08:11
                         Document      Page 13 of 18
                                                                               Case number                              Desc Main

                 Execrutory Gontraets amd UneNpf,ned Leases

 4"1   Seraeral Ruie * frejeetion. The execulory contracts and unexpired leases of the Debtor ils'ied below are AS$UME*. Aii other
       executory contracts and unexpired ieases of the Debtor are REJECTEP.

        {Ctt4sk o*e.1
       tjd None. lt'    ftone" is checked, the remainder of $ 6. ? need not. be cornpleted.

       t   Assursted Contraetsl!-eases. Ali cure claims arising frorn the assurnption of tha lollowing executory contracts or uneNpired
       leases will be Lreated as specified in $ 3.2 of the Plan and rnust be listed thereln in order to be assumed. Otherwlse, post-petition
       insiallment payments for any assumed executory contraci or unexpired lease agreement constitute a direct payment obligation
       fDPO') of the Debtor for which the Debior shall serve as the disbursing agent.

                                Countenparty                                         Fescription and Required Monthly Paynnent Amount of
                                                                                       Assur*ed Executory Contract or Leased Froperty


 1.




 2.




 lnsert additianal agreements as needed.

 Part 7i; VestEng of ProperQr of the Estate

 7.1 Property of the estate will vest in the Debtor only upon the entry of an order for discharge pursuant to $ 1328,   in the absence of a court
       order to the contrary"




 Part 8r         Slonstandard PIar! Fronisions

           None. /f "ftlone' is checked, the rest af Part   I   need not be completed.

 Under Bankruptcy Rule 3015(c), nonstandard provisions musl be set forth below, A nonstandad prcvision is a provision not otherwise
 included in ihe Official TXEB Form or any deviation from it. Any nonslandard provision set out elsewhere in this PIan is void. Even if set forth
 below, any nonstandard provision ls vold unless the *lncluded" box is checked in $ 1.4 of this Plan.
              Case 20-40867           Doc 24       Filed 05/27/20 c"."n,,bu. .J/- - 4f
                                                                    Entered 05/27/20     €I
                                                                                     09:08:11
                                                                                                                          :fDesc Main
                                                   Document       Page 14 of 18

 [@[            twiscelaaneous Frowisions

1.1 Ef,fective Eate. The ef,rective date of this Plan shall be the date upon which the   order" confirrning   this Plan becornes a final, nonappealable
     order.



     Plan Disbursement Order. Unless the Court orders otherwise, disbursements by the Trustee under this Plan shall occur in the following
     order: (1) Trustee's fees under $ 4.2 upon receipt; {2) adequate protection payments under $$ 3.3 and 3.4; (3} allowed attorney fees under
     S a.3; {a) secured claims under SS 3.2, 3.3 and 3.4 concurrently; {5} DSO priority claims under $$ 4.4 and 4.5 concurrently; {6) non-DSO
     priority claims under $ a.6; i7) specially classed unsecured claims under $ 5.1; and (8) general unsecured claims under $ 5.2.



     E-itigation Proceeds. No setilement of any litigation pr"osecuted by the Debtor dL;ring the Plan Term shall be consummated without the
     consent of the Chapter 13 Trustee and, except as othemiise authorized by the Trustee, all funds received by the Debtor, or any attorney for
     the Debtor, shall be immediately tendered to the Chapter 13 Trustee for satisfaction of any authorized exemption claim of the Debtor, with
     the remainder of the funds dedicated as an additional component of the plan base.




         [[    slg*rtunes



j(
Signature of Attorney for Debtor(s)


         /)              .a (i
                            /?
x
         #{           ltt d,*ff.                                                         ,"/       /
     /J"ua*V                                                                  ,","$lfup!A(


t
&                                                                             Dale-
Signature{s) of Debtor{s} (required if not represented by an attorney; otherwise optional)



Ey filing this document, the atta{fiey for the Debtar or any self-represented Debtor certifies fo tfie Court that the wording and order of the
p,"ovrsions in this Chapter 13 plan are identical fo ffiose co*tained in TXEB Lacal Forrn 3015-a, other than any nanstandard provisions included
in Part 8, and that the foregoing proposed Plan contains no nonstandard provisions other than those includecl in Part L




               GeltifBcate of Sercr*ae to ltf?atnix as Gerrrently Gonstituted hy the &ourt
     Case 20-40867       Doc 24    Filed 05/27/20 Entered 05/27/20 09:08:11   Desc Main
                                   Document      Page 15 of 18


                                           EXHIBIT "A''

                                           Chapter 13 Plan
                                    Schedule of Monthly Payments

    Re: Debtor: Brian Charles Gregg
          Eastem l)istrict of Texas
             Case #20-40867

    Chapter I3 Plan
    Part 2 Section 2.2

    Schedule of Variable Plan Payments

    $i             far 12 months
         00 per month
    $500 per month thereafter.




1
1
n
,
      Case 20-40867          Doc 24         Filed 05/27/20 Entered 05/27/20 09:08:11                                       Desc Main
                                            Document      Page 16 of 18




                         Deerfield Quarterly Real Estate Update
                              3 Sales in Janulary, 3 Sales in February, and 0 Sales in March
                                          3 Temporarily Off Market, 1 Cancelled

                          Address              lquare     Ft     Price   PSF #DAYS                   Original List Present List
                                                            ACTIVE LISTINGS
                 4504 Lancelot Drive              3925               s12s.3s            304       s     535,000      S    492,ooo
                 4509 Saint James Dr               3926              s126.8s            47        s     497,999      5 497,999
                 4564 Saint James Dr              2919               1ua.               50        )     499,000      $    +gg,ooo
                         AVERAGES                 3590               5141.05            134 S           sro,eos S         496,333


                               PENDING & ACTIVE CONTINGENT CONTRACT PROPERTIES
                 4652Adrian Way                                                                   $     4s4e00       S   +s4goo
                 4584Sundance Drive               4050                                                               S 69s,ooo
                         AVERAGES                 3469 s 151.37 19 S                                    SZ4SSO       S   s74,9s0


                                                             SOLD LISTINGS
                 7301 Penny Place                 2723          s    124.86             55        $     345,000      S 34o,ooo
                 4561-Hallmark Drive              2936          S    i_s3.27            0        $      450,000      5   +so,ooo
                 4600 Sundance Drive              3133          S 14s.3s                2         $     464,900      S   qo4goo
                 4560 Hallmark Drive              3220          S rsg.o+                41       s      525,000     $    525,000
                 4537 Hallmark Drive              4505          s 122.09                44        S     550,000     5    sso,ooo
                 4624Hallmark Drive               4/,46         $ L41,.70               34       S      649,900     s 6ao,ooo
                         AVERAGES                 350s 5 142.23 30                                      497,467     $     493,317


                          The coronavirus pandemic continues to impact the residential real estate market, fronr
                          marketing to showings, contracts, and closings. Most activity successfully moved online, bui
                          the number of new listings and buyers has slowed. Now is a great time to prep for your next
                          home sale or purchase. Sellers-declutter and clean out the closetsl Buyers-check your
                          credit reports and get financial docs ready for mortgage underwritingl After Social
                          Distancing, be ready for a hot market.

,,,
      d,
           ;-'
                 t)



                                                                                              Ennailbwhitehead@ebby.com or
                                                                                              call2L4-316-2590 today for a FREE
                                 ffi                oaroara yynrreneao                        "Com parative Market Analysis."
                                                    EbbY HaiiioaY Realtors                    IHIS ISAN OPINION OF VALUE OR COMPARATIVE MARKET
                                 | 7l ,ifl                                                    ANALyS/S AND SHOULD NOT BE CONS/DERED AN APPRA/SAL. ln

                                 1fi1[U!            AE'yb,-rr- Servlee.                       making any decision that relies upon my work, you should know that
                                                                                              I have not followed the guidelines for development of an appraisal
                                                                                              or analysis contained in the Uniform Standards of Professional
                                 Not intended to solicit properties currently listed.         Appraisal Practice of the Appraisal Foundation. Copyright @NTREIS
                                                                                              2O2O All Rights Reserued and lnformation deemed RELIABLE but not
                                                                                              CUARANTEED.
 Case 20-40867       Doc 24     Filed 05/27/20 Entered 05/27/20 09:08:11           Desc Main
                                Document      Page 17 of 18


                          Lb{ITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF TEXAS

In re: Brian Charles Gregg

                      DEBTOR

Debtor's   Address:   4541 Hitching Post Lane
                      Plano, TX75024
                      Tel: 469-758-7109
                      Email : bcsre g gl@$ngfi-cgUl

Last Four Digits of Social Security # 6004

                       Certificate of Service of Amended Chapter l3 Plan

       A copy of this Amended Chapter 13 Plan was served on the persons shown on the
attached,Matrix at the addresses reflected, on May 23,202A by prepaid United States first class



                                             Debtor Pro Se
       Case 20-40867          Doc 24   Filed 05/27/20 Entered 05/27/20 09:08:11   Desc Main
                                       Document      Page 18 of 18

(Amended) MATRIX
filed pursuant to Local Rule of Bankruptcy Procedure 1007-t(a)
Debtor: Brian Charles Gregg              Case #20-40867
U.S. Bankuptcy Court Eastern District of Texas

Collin County Tax Assessor Collector
c/o Kenneth L Maun
PO Box 8046
McKinney TX 75070

Deerfi eld Owners Assoc iation
c/o Vinay B Patel, Attomey
Henry Oddo Austin & Fletcher, PC
1700 Pacific Avenue Suite 2700
Dallas TX 75201

Internal Revenue Service
PO Box 7346
Philadelphia, P A 19 101 -1 3 46

Select Portfolio Servicing, Inc
c/o Daniel P. Troiano
McGlinchey Staffor, PLLC
6688 No Central Expressway, Ste 400
Dallas, TX75206

Servis One, Inc.
c/o Richard V. Anderson
4920 Westport Drive
The Colony, TX 75056

Zeleskey Mediations
81 17 Preston Road
Suite 300
Dallas, TX15225
